Citation Nr: 0303242	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  97-33 859A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1974 to February 
1979 and from July 1984 to June 1996.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  In 
October 2000, the Board remanded this claim to the RO for 
additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  In service, the veteran was diagnosed, in pertinent part, 
as having levoscoliosis and lumbar strain.

3.  Current low back diagnoses include scoliosis and 
lumbosacral strain.

4.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's low back strain and scoliosis are related to his 
period of active service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, low back 
strain with scoliosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a low back disorder.  In a rating 
decision dated October 1996, the RO denied the veteran 
entitlement to this benefit, and thereafter, the veteran 
appealed the RO's decision. 

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a supplemental 
statement of the case issued in July 2001, the RO informed 
the veteran of the provisions of the new law and indicated 
that it had developed his claim pursuant to that law.  A 
review of the record reflects that, indeed, the RO undertook 
all development necessary to comply with the notification and 
assistance requirements of the VCAA.  Specifically, as 
explained in greater detail below, VA notified the veteran of 
the evidence needed to substantiate his claim, explained to 
him who was responsible for submitting such evidence, and 
obtained and fully developed all other evidence necessary for 
the claim's equitable disposition.  As well, the RO 
reconsidered the veteran's claim pursuant to the VCAA.  Prior 
to the enactment of the VCAA, in a rating decision dated 
October 1996 and a statement of the case issued in October 
1997, the RO found that the veteran had not submitted a well-
grounded claim of entitlement to service connection for a low 
back disorder.  However, following the change in the law, in 
the supplemental statement of the case issued in July 2001, 
the RO denied the veteran's claim on its merits.  By so 
doing, the RO acted consistently with the VCAA, which 
eliminates the need for a claimant to submit a well-grounded 
claim and requires an adjudicator to proceed directly to an 
adjudication of the merits of a service connection claim 
(provided the adjudicator finds that the VA has fulfilled its 
duties to assist and notify).  In light of the foregoing, the 
Board's decision to proceed in adjudicating the veteran's 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As required by the VCAA, in a rating decision dated October 
1996, a letter notifying the veteran of that decision, a 
statement of the case issued in October 1997, and 
supplemental statements of the case issued in September 1999 
and July 2001, the RO notified the veteran of the information 
needed to substantiate his claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The RO also informed the veteran of the 
reasons for which his claim had been denied, notified him of 
all regulations pertinent to his claim, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

In addition, after the Board remanded the veteran's claim, 
the RO informed the veteran by letter dated November 2000 
that he needed to complete and submit a medical history and 
identify the names and addresses of all VA and private 
treatment providers who had treated his back.  The RO 
explained that this information would help the RO to locate 
pertinent treatment records that needed to be secured.  The 
RO indicated that the veteran could submit this pertinent 
evidence, but that if he was unable to  do so, he should 
notify the RO of this fact. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including 
private treatment records.  Since then, the veteran has not 
identified any other outstanding evidence that needs to be 
secured.  The RO also developed the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  In 
August 1996, May 1998 and May 2001, it afforded the veteran 
VA examinations, during which examiners addressed the 
etiology of any back disorder shown to exist.

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks service connection for a low back disorder.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In all cases involving VA benefits, VA shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In written statements submitted during the pendency of this 
appeal, the veteran asserted that his back problems first 
manifested in service, and that therefore, he should be 
granted service connection for a back disorder.  

The veteran's service medical records confirm that the 
veteran expressed back complaints prior to and during his 
periods of active service from October 1974 to February 1979 
and from July 1984 to June 1996.  On enlistment examination 
conducted in October 1974, the veteran reported that he had 
had recurrent back pain, but the examiner noted that the 
veteran's spine was clinically normal.  In July 1976, the 
veteran presented with multiple complaints, including that he 
had pain across his back.  On several occasions in January 
1985, he reported low back pain and spasms secondary to a 
lifting injury and examiners diagnosed levoscoliosis with 
muscle spasm, an acute strain and acute lumbar pain.  X-rays 
showed no degenerative changes.  In June 1986, the veteran 
reported intermittent back pain "for a long time" and an 
examiner diagnosed mechanical low back pain.  In February 
1995, the veteran presented with complaints of low back pain 
and muscle spasms and an examiner diagnosed low back muscle 
spasm.  On retirement examination conducted in February 1996, 
the veteran again reported that he had had recurrent back 
pain, but the examiner noted that the veteran's spine was 
clinically normal.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991).  
According to 38 C.F.R. § 3.304(b) (2002), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238, 245-47 (1994).  

In this case, although the veteran reported a history of 
recurrent back pain during enlistment examination in October 
1974, the examiner did not record a low back disorder in the 
examination report.  Therefore, a low back disorder may not 
be considered as having been "noted" at the time of the 
veteran's entrance into the service.  Such a disorder also 
may not be considered as having existed prior to service as 
the evidence of record does not clearly and unmistakably 
demonstrate this fact.  Rather, with the exception of the 
veteran's succinct reporting of pre-service recurrent back 
pain in October 1974, there is no evidence of record, lay or 
medical, indicating that a low back disorder preexisted 
service.  The question thus becomes whether the veteran 
currently has a low back disorder that is related to his 
documented in-service back complaints or otherwise to either 
of his periods of active service.

VA examination reports, private treatment records and 
opinions from private physicians confirm that the veteran 
currently has a back disorder.  During the veteran's first 
post-service examination, a VA general medical examination 
conducted in August 1996, a VA examiner indicated that x-rays 
showed minimal levoscoliosis, but he diagnosed a history of 
chronic low back pain with a normal physical examination.  
However, subsequently, during a private examination conducted 
in September 1997, Walter Everett, M.D., indicated that the 
veteran had chronic and recurrent back pain and some minor 
degenerative changes.  He explained that these abnormalities 
were not the result of a congenital or developmental 
scoliosis.  He based this conclusion on findings of 1985 and 
1996 
x-rays, which showed, respectively, severe levoscoliosis, and 
mild physiologic thoracolumbar scoliosis.  He stated that the 
findings in 1996 which showed significant back improvement 
verified that the 1985 changes were not structural.  He also 
based this conclusion on a physical evaluation of the 
veteran's back, which reflected a mechanically well-aligned 
lumbosacral spine.   

During private outpatient treatment, including physical 
therapy, rendered in 1997, examiners regularly noted or 
diagnosed low back pain and lumbosacral strain, but did not 
address the etiology thereof.  In November 1997, the 
veteran's physical therapist recorded an in-service history 
of a back injury resulting from the lifting of a car battery.  
She diagnosed lumbosacral strain, but again, she did not 
address whether she believed this strain and the in-service 
back injury were etiologically related.  

During a VA spine examination conducted in May 2001, the 
veteran again reported an in-service back injury that 
occurred in 1985 and resulted from the lifting of a car 
battery.  The examiner diagnosed a history of low back pain, 
mildly limited motion of the low back without other 
complaints, no evidence of neurological deficiency, mild 
lumbar and thoracic scoliosis without x-ray evidence of 
arthritis, multilevel degenerative disc disease suggested on 
magnetic resonance imaging (MRI), and a small herniation 
noted at L4-L5.  The examiner concluded that the nature of 
the veteran's "current back disability is mild scoliosis and 
the severity of the manifestation is minimal to moderate."  
He also concluded that it was not likely that the current 
back complaints were related to the veteran's periods of 
active service.  

In August 2001, the veteran underwent an examination by 
Clifford L. Craig, M.D., a Clinical Associate Professor of 
Orthopaedics at the University of Michigan, who offered an 
opinion as to the etiology of the veteran's back disorder.  
Based on the veteran's reported in-service and post-service 
back histories, a physical examination, and x-ray and MRI 
findings, this physician diagnosed chronic, recurring low 
back pain and minimal scoliosis.  He opined that the latter 
disorder was of such small magnitude, it likely was not 
causing significant back symptoms.  Based on that opinion, he 
indicated that the date of onset of that disorder was 
irrelevant.  He also indicated that he disagreed with the 
conclusion that the back pain was related to the scoliosis 
and not related to the 1985 in-service injury.  He explained 
that because there was no evidence of a back injury prior to 
1985, the relationship between the chronic back pain and the 
1985 injury was obvious and irrefutable.

Three physicians, two private and one VA, addressed the 
etiology of the veteran's low back disorder.  The Board 
affords the greatest weight to Dr. Craig's August 2001 
opinion.  Dr. Craig conducted a thorough examination, and 
thereafter, based on well-reasoned rationale, opined that the 
veteran's low back pain was related to his first period of 
active service, or more specifically, to the 1985 documented 
injury.  The VA physician diagnosed scoliosis, attributed all 
of the veteran's back symptomatology to that disorder, and 
ruled out a relationship between that disorder and the 
veteran's periods of active service.  He did not, however, 
provide the rationale on which he based his opinions.  Dr. 
Everett's opinion also lends support to the veteran's claim.  
Drs. Everett and Craig also diagnosed scoliosis.  Dr. Everett 
indicated that based on his review of records dated in 1985 
and in 1996 that the veteran's scoliosis, which showed 
improvement in 1996 and which, the Board notes, was first 
documented in service, was not of congenital or developmental 
origin and instead was related to lumbar spasm the veteran 
was experiencing in 1985.  Further, neither Dr. Everett nor 
Dr. Craig attributed all of the veteran's back symptomatology 
to that disorder.  Rather, they suggested that the veteran's 
chronic and recurrent back pain might be due to other 
noncongenital or nondevelopmental back abnormalities.  In 
fact, the physical therapist to whom Dr. Everett referred the 
veteran for treatment reports the referring diagnosis as 
lumbosacral strain and continued that diagnosis throughout 
treatment.  Finally, although Dr. Everett reports some minor 
degenerative changes which he characterizes as "nothing that 
is of significance" and Dr. Craig noted that an MRI scan 
showed very minimal disk bulging at L4-5 and L5-S1, no 
examiner has related these changes to the veteran's current 
complaints or more importantly, to the veteran's military 
service.  

Based on the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence of 
record regarding the issue of whether the veteran's low back 
strain and scoliosis, both documented in service and at 
present, are related to his period of active service.  The 
positive evidence of record constitutes Dr. Craig's opinion, 
which is supported by the service medical records and Dr. 
Everett's opinion.  The negative evidence of record 
constitutes the VA physician's opinion, which is not 
supported by any stated rationale.  Accordingly, the Board 
concludes that, affording the veteran the benefit of the 
doubt, low back strain with scoliosis was incurred in 
service.  Inasmuch as the evidence supports the veteran's 
claim for service connection for low back strain with 
scoliosis under 38 U.S.C.A. § 5107(b) (West Supp. 2002), this 
claim must be granted.   


ORDER

Service connection for low back strain with scoliosis is 
granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

